 

 

 

 

Janice M. Balisireri
5077 High on a Hill Drive
Hubertus, Wisconsin. 53033

July 14, 2020

 

Honorable Pamela Pepper
United States District Court
Eastern District of Wisconsin
Milwaukee, Wisconsin

Dear Judge Pepper,
RE: Brian Ganos/Covid 19

| am Janice Balistreri, Brian’s Mother-in-law, but most importantly, Talen and Jesse’s
grandmother.

This letter is concerning the fate of Brian Ganos and his family. Gina, his wife who is
recovering from an opioid addition, Talen, his 13 year old son who has special needs, and
Jesse, his 10 year old son.

You have sentenced Brian to 6 1/2 years in federal prison. He is located at Sandstone FCI in
Minnesota. This has now turned into a death sentence with the Covid 19 situation. Brian is a
lifetime sufferer from asthma and has many allergies. He is 59 years old and not in good
health. He is currently existing in a 10 feet by 14 feet cell with 3-5 other men. His upper bunk
is separated by a half wall putting him approximately 6 inches away from the person in the next
cell. They have been in lockdown and are unable to leave their bunks.

1am writing this letter on behalf of my daughter, Gina, who desperately needs her husband at
home to take care of his family which has been set up for failure. My husband and | will help
as much as we can, but we are elderly.

Brian is a good man who has gotten some ill advice along the way. He has saved the City of
Milwaukee and the Federal Government millions of dollars on projects completed in a perfect
and timely fashion. He has also provided employment for many minority workers. He has
always been charitable to his community.

| pray that you will reconsider this father’s lengthy sentence and his exposure to this deadly
virus. We can be in Minnesota to pick him up within 6 hours and he definitely has a job
purpose here. Please save Brian and his beautiful family.

Thank you for taking the time to read my letter.

Sincerely,

Janice M. Balistreri

ec 40: Te Fc/

President Donald Tromp

Case 2:18-cr-00062-PP Filed 07/20/20 Page 1of1 Document 276

 

 

 

 
